Please accept
my congratulations, Sir, on your election to the
presidency of this historic sixtieth session of the
General Assembly. I wish you every success. I would
also like to express my sincere thanks to the outgoing
President for his dedicated work at the fifty-ninth
session. I endorse the statement of the European Union
(EU) presidency.
The debate at last week’s summit highlighted one
important point, namely, that peace, development,
security and human rights are inseparably linked. One
cannot address human rights and security without also
addressing development. All of those issues are at the
very heart of our policies.
People are waiting for our solutions to the
pressing problems of development. We must achieve
the Millennium Development Goals. Of that we are
acutely aware, both in Germany and in Europe. The EU
plan to reach the 0.7 per cent official development
assistance goal by 2015, and the Group of Eight (G-8)
commitments made at Gleneagles, substantially
strengthen the financial basis of our work.
We are also willing to forge new paths by making
use of innovative financing mechanisms.
At the same time, frameworks establishing fair
conditions for international trade are a prerequisite if
poorer States are to share the benefits of globalization.
The EU is leading the way with its “Everything But
Arms” initiative, which grants the least developed
countries duty-free and quota-free market access. In
that context, we must do all we can to make the
Ministerial Conference of the World Trade
Organization, to be held in Hong Kong in December, a
success. Only in that way can we bring the Doha round
negotiations to a successful conclusion.
We also know that excessive indebtedness curbs
growth and development. The realignment of the
Heavily Indebted Poor Countries (HIPC) Debt
Initiative after 1999 has considerably reduced the
indebtedness of some 27 States. Germany has to date
forgiven €6.5 billion of debt and has earmarked a
further €4 billion for the continuation of the HIPC
initiative.
Debt relief is, however, dependent on all creditors
spreading the burden fairly among themselves. We are
alarmed by the fact that commercial and State creditors
outside the Paris Club are doing less and less to live up
to their responsibilities. I would like to seize this
opportunity to call for your support at the forthcoming
annual meeting of the Bretton Woods institutions, for
the G-8 proposal and for an extensive cancellation of
debts — including multilateral debts — for the
countries concerned.
All of the foregoing emphasizes the great
importance we attach to the global partnership for
33

development. That partnership is not, however, a one-
way street. It also requires a commitment by partner
States to put in place the conditions for
development — that is, democracy, good governance,
respect for human rights and anti-corruption measures.
Climate protection and development are also
closely intertwined. Of course, everyone must have
access to energy. Nevertheless, all States must do their
part to prevent the ominous advance of climate change.
In late November the parties to the United Nations
Framework Convention on Climate Change and the
Kyoto Protocol will meet in Montreal. There, we will
have the opportunity to adopt effective mechanisms to
reduce emissions of greenhouse gases beyond 2012.
That is precisely the policy pursued by the Kyoto
Protocol, and it is a policy we will adhere to.
This year two natural catastrophes — the tsunami
in the Indian Ocean and Hurricane Katrina in the
United States of America — have clearly demonstrated
just how vulnerable our societies are to natural
disasters. We have all learned just how important
disaster prevention is. As host to the Third
International Conference on Early Warning, which will
be held in Bonn in March 2006, Germany hopes to
contribute to making better use of and improving early
warning mechanisms and thereby limiting the scale of
the damage caused by such disasters. Here I would like
to take this opportunity to reiterate our invitation to all
Member States to join us in making the Bonn
Conference a success.
For years, United Nations engagement has been
hailed all over the world as a welcome sign of
protection and assistance, of peace and reconstruction.
Last Sunday saw the first free parliamentary elections
in Afghanistan under the new Constitution. The
Government of Afghanistan, with a full complement of
democratically legitimated institutions, is now
prepared to assume responsibility for the further
reconstruction of the country. By going to the polls,
millions of women and men in Afghanistan have
proved that they have opted for democracy. Our thanks
go to the United Nations, which worked hard to make
those elections possible.
In his latest report on Afghanistan (A/60/224) the
Secretary-General announced that the United Nations
will remain committed to assisting the country after the
elections. I heartily endorse that commitment; such
help is indispensable. For even if the Bonn process,
launched four years ago, has now been brought to a
successful conclusion, the international community
will still need to stand by Afghanistan. Germany, too,
will continue to do its utmost to support the country.
The President returned to the Chair.
Ten years after the conclusion of the Dayton
Agreement, and six years after the end of the Kosovo
conflict, the situation in the Western Balkans has
improved tangibly. Nonetheless, major progress is still
required in the political, legal and economic fields. The
people of that region must genuinely come to terms
with their past, and the parties to the conflict must be
reconciled. In that connection, we call for full
cooperation with the International Criminal Tribunal
for the Former Yugoslavia in The Hague.
The Middle East still faces great challenges. As
its neighbours, we in Europe have a strategic interest in
peace and stability in the region. We are convinced that
only through reform, the strengthening of democracy
and the rule of law can lasting stability be guaranteed.
The free and fair parliamentary elections in Palestine
and Lebanon are encouraging signs of change.
The Middle East peace process has also gained
new momentum over past months. We emphatically
welcome the Israeli withdrawal from the Gaza Strip
and the northern part of the West Bank. Now it is vital
that Israelis, Palestinians and the international
community do all they can to lay the foundations for
political and economic stability in the Gaza Strip.
Efforts should be focused on a two-State solution based
on the road map. The objective remains a viable
Palestinian State, living side by side with Israel within
secure and recognized borders.
The international community is united in its
determination to help Iraq establish democracy and the
rule of law. We want all Iraqis to be able to live free
from fear and material hardship. The forces of terror
and violence must not and shall not be permitted to win
the upper hand. The Middle East needs a stable,
prosperous Iraq.
Here, too, the United Nations is making its
contribution towards the process of political transition
and reconstruction. That is why we have provided
considerable financial assistance for the protection
force whose presence allows the United Nations to
work in Iraq. It is also why Germany has, at Iraq’s
request, advised that country on constitutional issues.
34

The Iranian nuclear programme continues to be a
major cause of concern. Past violations of international
obligations, a lack of transparency in its actions, and
insufficient cooperation with subsequent investigations
have destroyed any confidence that the programme is
for exclusively peaceful purposes. With support from
the EU High Representative, Germany, France and the
United Kingdom have worked with Iran on finding a
way to restore confidence. Those efforts have received
broad support from the international community.
Tehran’s continued disregard of International Atomic
Energy Agency decisions, however, is further
weakening that confidence and the gains made to date
are being put at risk for no good reason. We should
emphasize that our concerns do not relate to Iran’s
right to use nuclear energy for peaceful purposes.
This has never been and will not be put in
question. Our concerns do not relate to Iran’s right to
use nuclear energy for peaceful purposes. That has
never been and will not be called into question.
We remain prepared to work on solutions which
include objective guarantees that the Iranian nuclear
programme can serve only peaceful ends. I appeal to
Iran to refrain from taking unilateral measures and to
return to the negotiating table.
There is general agreement that the proliferation
of weapons of mass destruction is now more than ever
a life-threatening risk to us all. It is thus all the more
regrettable that no consensus could be reached on the
inclusion in the outcome document of a chapter on
non-proliferation and disarmament. If we want to
prevent the proliferation of weapons of mass
destruction, in particular of nuclear weapons, all States
must fulfil their obligations. At the same time, new
momentum must be brought to the process of nuclear
disarmament.
In that context, I welcome the latest progress made
by the six-party talks towards resolving the nuclear
crisis on the Korean peninsula. It is a vital first step.
Africa is in many ways a touchstone for and an
example of an effective multilateral system. The close
cooperation of the United Nations with the African
Union, as well as with the Economic Community of
West African States (ECOWAS), has had a beneficial
impact in Sierra Leone, Liberia, Côte d’Ivoire and,
recently, in Burundi. The United Nations is also
playing an equally important role in efforts to stabilize
the Great Lakes region.
Following the death of John Garang, the peace
process in the Sudan requires an even greater
commitment by all parties to implement the historic
Nairobi peace agreement. The United Nations Mission
in the Sudan (UNMIS), to which Germany has
contributed personnel, is making a major contribution.
However, we must not neglect other crisis areas, in
particular Darfur. The African Union mission in Darfur
has helped to stabilize the security situation in the area
where it is stationed.
The variety of problems facing us — poverty, social
polarization, global population growth, inadequate water
supplies and global climate change, to name only the
most pressing — serves to highlight the need for
concerted action. We must prepare the United Nations
for the challenges of the twenty-first century.
Over the past 12 months, reform of the United
Nations has been intensively debated. Member States,
the High-level Panel and the Secretary-General himself
have provided valuable input. Some of their proposals
are contained in the outcome document adopted at last
week’s world summit.
However, only when we have managed to
implement those proposals will we be able to speak of
true achievement. To be a success, the process requires
the active participation of all Member States.
The tasks that the summit has set the General
Assembly must be tackled with speed and focus. At
this session, the General Assembly must make a
breakthrough towards the adoption of the
comprehensive convention on international terrorism.
It must also work on the creation of a Peacebuilding
Commission.
Sustainable peace requires more than merely
restoring security. The post-conflict peacebuilding
phase is particularly crucial. The sooner reconstruction
can begin, and the better coordinated the peacemaking
and post-conflict recovery efforts are, the better the
chances of lasting stabilization. The summit took a
vital step in that direction by deciding to establish the
Peacebuilding Commission by the end of the year.
Secretary-General Kofi Annan, in his report
entitled “In larger freedom”, states that:
“No security agenda and no drive for
development will be successful unless they are
based on … respect for human dignity”.
(A/59/2005, para. 128)
35

If we wish to lend greater weight to the
protection and promotion of human rights, we must
also strengthen the relevant United Nations bodies and
mechanisms.
Germany therefore welcomes the decision taken
by the summit to create a Human Rights Council which
will replace the Commission on Human Rights. The
General Assembly must now move fast to define the
mandate and structures of the Human Rights Council.
It must ensure that the new body enjoys greater
legitimacy than its predecessor and that its working
methods are more effective, especially when it comes
to responding to acute crises.
Allow me a last word. A glance at the trouble
spots around the world makes it clear that we, the
international community, face far more conflicts in the
South than we do in the North. Key decisions on
settling those conflicts are taken in the Security
Council which, under the Charter of the United
Nations, has primary responsibility for the maintenance
of peace. Its composition, however, still reflects the
world of 1945 and not that of the twenty-first century.
Adjusting and expanding the membership of the
Security Council by adding both permanent and non-
permanent members thus remains essential. Any reform
of the United Nations that does not include reform of the
Security Council is not worthy of the name.
The Security Council is in danger of losing its
authority and legitimacy as long as entire continents
and major contributors are not adequately represented.
Germany and its partners Brazil, India and Japan
therefore have submitted a proposal on reform of the
Council. It is the only proposal that includes a
comprehensive reform of the Security Council and its
working methods. We are convinced that it is the only
proposal capable of obtaining the necessary two-thirds
majority in the General Assembly.
Reform of the Security Council is an
indispensable part of the overhaul of the United
Nations. In last week’s summit document, we all
pledged to swiftly advance those reforms. We do not
need only progress; we need results. The time is ripe
for radical reform. Let us use this session of the
General Assembly to finally resolve this issue, which is
so vital to the future of the United Nations.